Citation Nr: 0027750	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  95-35 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disability, 
to include chronic obstructive pulmonary (COPD), secondary to 
asbestos exposure.

2.  Entitlement to an increased evaluation for maxillary 
sinusitis with headaches, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
November 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision of Montgomery, 
Alabama Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for an acquired 
psychiatric disorder, a blood disorder, and COPD as well as 
an increased evaluation for his sinus disorder.  

The veteran and his representative appeared before a Member 
of the Board at a hearing at the RO in February 1997.  In 
December 1997, the Board issued a decision granting service 
connection for an acquired psychiatric disorder and denying 
service connection for a blood disorder and REMANDED the 
other issues to the RO for further development.  The case was 
returned to the Board.  In May 1999, the Board again REMANDED 
the case to the RO for additional development.  Thereafter, 
the case was again returned to the Board.  In May 2000, the 
Board again REMANDED the case for procedural development.


REMAND

The Board remanded this case to the RO in May 2000 as the 
veteran, in a May 2000 request, indicated that he wanted a 
hearing before a Member of the Board at the RO.  The veteran 
was scheduled for a hearing before a Member of the Board at 
the RO on July 12, 2000.  In a July 12, 2000 report of 
contact, the veteran reported that he had car trouble on the 
way to the scheduled hearing and was unable to appear.  The 
RO sent the case to the Board.  In a July 2000 statement, the 
veteran's representative argued that the veteran made a good 
faith attempt to attend the hearing and thus, presented a 
Motion for Good Cause for a rescheduled hearing.  In a 
September 2000 statement, the veteran's representative stated 
that the veteran requested a videoconference hearing.  The 
Board grants this Motion and finds that the videoconference 
hearing should be scheduled.  Accordingly, this case is 
REMANDED to the RO for the following: 

The RO should schedule the veteran for a 
videoconference hearing before a Member 
of the Board to be held at the RO.  A 
copy of the notice to the veteran and 
his representative of the scheduling of 
the hearing should be placed in the 
record.  After the hearing is conducted, 
the case should be returned to the 
Board, in accordance with appellate 
procedures.

The purpose of this REMAND is to comply with due process of 
law, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



